Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim 12 is rejoined. Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Seo et al. (U.S. App. 2015/0084912) teaches a touch sensing unit (see Abstract touch display), comprising: a base layer including a touch sensing area and a touch peripheral area (see Figs. 4 and 5 touch area and dummy electrode area);  a touch electrode disposed in the touch sensing area (see Fig. 4, Item 111); a touch line disposed in the touch peripheral area and electrically connected to the touch electrode (see Fig. 5, connected to 121 connected to 122)).
Seo does disclose the concept of connecting dummy lines to drive and gather touch signal data from an IC (See Fig. 5).
Cheng et al. (U.S. App. 2016/0364068) teaches an inspection pad disposed in a pad area located at one side of the touch peripheral area (see Fig. 2, C-1 to C-Z); and an inspection thin film transistor disposed in the pad area and electrically connected to the touch line and the inspection pad (see Fig. 2, transistors between test pads and touch sensors).
In regard to claim 15, Cheng et al. (U.S. App. 2016/0364068) teaches a method of aging a touch sensing unit (where aging is broadly reasonably interpreted to include testing that similarly applies a voltage for defects see Para. 2), comprising: applying a 
Cooley et al. (U.S. App. 2013/0321010) teaches inputting first aging signals to inspection pads connected to a plurality of touch lines to form a potential difference between the plurality of touch lines (see at least Abstract and Para. 34 testing to find shorts between lines using pads).  
The references neither singularly nor in combination teach all the limitations found in the most recent amendment including previously indicated allowable subject matter requiring wherein the touch line includes a plurality of touch lines sequentially arranged in a first direction in the pad area, and the inspection thin film transistor is disposed on only odd-numbered touch lines of the plurality of touch lines in claims 1 and 15. All claims are now in condition for allowance.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694